





CITATION:
Repic v. Hamilton (City), 2011 ONCA 443



DATE: 20110609



DOCKET: C51340



COURT OF APPEAL FOR ONTARIO



Laskin, Goudge and Gillese JJ.A.



BETWEEN



Daniel
Repic
, Michael
Repic
, Madonna
        Whalen, and Natalie
Repic



Respondents (Plaintiffs)



and



The City of Hamilton and Wayne Powell



Appellant (Defendants)



C. Kirk Boggs, for the appellant (defendant) City of Hamilton



Neil Jones and Ian
Brisbin
for the
          plaintiffs (respondents)



Heard & released orally:
June 2, 2011



On appeal from the judgment of Justice L.M. Walters of the
          Superior Court of Justice dated November 5, 2009.



ENDORSEMENT



[1]

There are two issues on this appeal: the standard of
    care and causation.

[2]

On the issue of the standard of care we are satisfied
    that the trial judge stated and applied the correct test.  The trial judges findings of fact that the
    City fell below the standard of care were reasonably supported by the evidence.

[3]

On the issue of causation, we agree with Mr. Jones
    analysis of paragraphs 155-165 of the trial judges reasons.  The trial judges wording, especially at
    paragraph 163, admittedly might be improved.  However, having expressly acknowledged that the but for test was the
    applicable test and having set out this test, we are satisfied that the trial
    judge applied it.

[4]

As Justice
Sopinka
said in
Snell v. Farrell
, [1900] 2 S.C.R. 311:
    causation is essentially a practical question of fact which can best be
    answered by ordinary common sense.  The
    language that the trial judge used in making her findings on causation show
    that she indeed applied the but for test.  Her findings are supported by the record.  Moreover, her findings reflect the common
    sense proposition that but for the Citys breach of the standard of care, this
    accident would not have happened.

[5]

Accordingly, the appeal is dismissed.  The respondents are entitled to their costs
    in the agreed amount of $22,500 all inclusive.

John Laskin J.A.

S.T. Goudge J.A.

E.E. Gillese J.A.


